PER CURIAM.
This is an appeal by the City of Tamarac to review a final decree declaring a provision of Tamarac’s City Charter unconstitutional. It also ordered a portion of certain properties leased by the appellee (plaintiff below) to be entitled to zoning no more restrictive than R-4A (multiple family dwelling). That provision of the City Charter declared unconstitutional required a mandatory referendum before recreationally-zoned lands could be zoned for any other purpose. The zoning ordinance under attack imposed more restrictive zoning upon the lands of the appellee than had existed prior to the enactment of the ordinance.
Upon careful examination of the record and the briefs submitted on this appeal, we find that neither the appellant nor the cross-appellant has demonstrated any reversible error. We therefore affirm the final decree.
MOORE, J., and DAUKSCH, JAMES C., Jr., Associate Judge, concur.
ANSTEAD, J., concurs in conclusion only.